                                                               425 RXR Plaza, Uniondale, NY 11556
                                                                        Phone: 516-699-8902
                                                                          Fax: 516-279-6990
                                                                         www.pincuslaw.com
                                                                  Licensed in NY, NJ, FL, PA



Jan. 22, 2021

Hon.Cecelia G.. Morris
United States Bankruptcy Court
Southern District of New York
Poughkeepsie, NY

Re:    Debtor: Robin K. Martini
       Case No.:20-35336
       Chapter 13

Dear Honorable Judge Morris:

This office represents Servis One Inc. d/b/a BSI Financial Services (‘Secured Creditor’). Please
accept this letter as a status update on the above captioned matter. Debtor submitted a package
within the timeframe required by this Court. On or about 1/21/21, Secured Creditor supplied
Debtor, through counsel, with a missing documents letter. Thank you.


                                                    Respectfully submitted,


                                                    __/s/Nicole LaBletta_______
                                                    Nicole LaBletta, Esq.
                                                    Pincus Law Group, PLLC
                                                    425 RXR Plaza
                                                    Uniondale, NY 11556
                                                    (516) 699-8902
Cc: All parties via ECF
